Appeal by the defendant from a judgment of the County Court, Westchester County (Edelstein, J.), rendered June 6, 1983, convicting him of rob*388bery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was afforded an adequate opportunity to state the basis for his motion to withdraw his plea (see generally, People v Tinsley, 35 NY2d 926; People v Pettway, 140 AD2d 721; People v Melendez, 135 AD2d 660), yet failed to demonstrate the existence of any factual basis upon which to conclude that his guilty plea was involuntary. The County Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea (see generally, People v Pettway, supra; People v Melendez, supra; People v Doherty, 134 AD2d 513; People v Lee, 132 AD2d 625). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.